Exhibit 10.1

 

 

 

Hospira, Inc.

Notice of Grant of

 

ID: 20-0504497

Award and Award Agreement

 

275 N. Field Drive

 

 

Lake Forest, IL 60045

 

 

 

 

 

Award Number:

 

 

 

 

 

Plan: Hospira 2004 Long-Term Stock Incentive Plan

 

 

 

 

 

ID:

 

Effective March 5, 2009, you have been granted Restricted Stock Units with
respect to      shares of Hospira, Inc. (the Company) stock.

 

The Restricted Stock Units are subject to the attainment of performance goals
described in the attached Term Sheet and will become fully vested on the date
shown.

 

Units

 

Vest Type

 

Full Vest

 

 

 

 

 

 

 

On Vest Date

 

December 31, 2011

 

By your signature and the Company’s signature below, you and the Company agree
that these Restricted Stock Units are granted under and governed by the terms
and conditions of the Hospira 2004 Long-Term Stock Incentive Plan, the
Restricted Stock Unit Award Agreement and the administrative rules governing the
Restricted Stock Agreement, all of which are attached and made a part of this
document.

 

[g84111kg01i001.jpg]

 

March 2009

 

 

 

Hospira, Inc.

 

Date

Name: Christopher B. Begley

 

 

Title: Chairman & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Employee Name

 

Date

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

You have been selected to be a Participant in the Hospira, Inc. 2004 Long-Term
Stock Incentive Plan (the “Plan”), as specified in the attached Notice of Grant
of Award and Award Agreement (the “Notice”):

 

THIS AGREEMENT (“Agreement”), effective as of the date set forth in the attached
Notice, is between Hospira, Inc., a Delaware corporation (the “Company”) and the
Grantee named in the Notice, pursuant to the provisions of the Plan. Except
where the context clearly implies to the contrary, any capitalized term not
defined in this Agreement shall have the meaning ascribed to that term under the
Plan.

 

The parties hereto agree as follows:

 

1.   Award of Restricted Stock Units.  The Company hereby grants to Grantee the
number of restricted stock units (the “Units”) set forth in the attached Notice
subject to the terms and conditions set forth below and in the attached Term
Sheet.  The term “Units” shall include “Earned Units” as defined in
Section 2(a) below.

 

2.             Restrictions.  The Units are being awarded to Grantee subject to
the forfeiture conditions set forth below (the “Restrictions”) which shall,
unless otherwise stated, lapse, if at all, as set forth in the attached Term
Sheet.

 

(a)           The Units are subject to the attainment of performance goals
during the performance period, as described in the attached Term Sheet.  The
number of Units earned upon the attainment of the performance goals (the “Earned
Units”) shall be determined by the Compensation Committee of the Board of
Directors (the “Committee”) upon completion of the performance period.

 

(b)           Any Units subject to the Restrictions shall be automatically
forfeited upon the earliest to occur of the following: (i) except as provided in
Section 6, the date of the Grantee’s termination of employment with the Company
or a subsidiary for any reason other than death, Disability or Retirement; or
(ii) subject to the provisions of Section 3, the date the Grantee engages in
conduct which constitutes Restricted Activity.

 

3.             Restricted Activity.

 

(a)              Without the prior written consent of the Committee, the Grantee
shall not, while employed by the Company and for a period of one year following
the termination of employment for any reason:

 

(i)       directly or indirectly engage or assist any person engaging in any
Competitive Business, individually, or as an officer, director, employee, agent,
consultant, owner, partner, lender, manager, member, principal, or in any other
capacity, or render any services to any entity that is engaged in any
Competitive Business; provided, however, that the Grantee’s ownership of 1% of
any class of equity security of any entity engaged in any Competitive Business
shall not be deemed a breach of this paragraph 3(a) provided such securities are
listed on a national securities exchange or quotation system or have been
registered under Section 12(g) of the Securities Exchange Act of 1934, as
amended;

 

(ii)       directly or indirectly divert, take away, solicit, or assist others
in soliciting any current or prospective customer, supplier, independent
contractor or service provider

 

--------------------------------------------------------------------------------


 

of the Company or any affiliate or otherwise interfere with the relationship
between the Company or any affiliate and any current or prospective customer,
service provider, supplier, independent contractor or stockholder;

 

(iii)      directly or indirectly induce any person to leave employment with the
Company, or solicit for employment other than on behalf of the Company, offer
employment to, or employ, any person who was an employee of the Company, in each
case within six months of such inducement, solicitation, or offer; or

 

(iv)      engage in conduct which constitutes Cause.

 

(b)         If the Grantee engages in any activity described in paragraph
3(a) above without the written consent of the Committee, the Company, as
determined by the Committee in its sole discretion, may terminate the Agreement
as of the date on which the Grantee engaged in such Restricted Activity, and
(i) the Grantee shall pay to the Company in cash any Financial Gain the Grantee
realized from the vesting of the Units, provided that such vesting occurred
within one year from the date that the Grantee engaged in such Restricted
Activity, and (ii) if the Restricted Activity occurs prior to the delivery of
the Earned Units, the Grantee shall forfeit the Units and this Agreement shall
terminate as of the date on which the Grantee first engaged in such Restricted
Activity.

 

4.             Death, Disability or Retirement.  In the event of the death,
Disability or Retirement of the Grantee at any time during the performance
period, the a number of shares of Common Stock equal to the number of Earned
Units (or cash equal to the value of the shares) will be delivered to the
Grantee or the Grantee’s personal representative, upon the determination of the
number of Earned Units after the end of the performance period, but no later
than 90 days following the end of such performance period.

 

5.             Change in Control.  In the event of a Change in Control of the
Company during the performance period, the Grantee will be deemed to have earned
an award based on the target performance goal established by the Committee and a
number of shares of Common Stock equal to the number of deemed Earned Units (or
cash equal to the value of the shares) will be delivered to the Grantee no later
than 90 days following such Change in Control.

 

6.             Termination of Employment.  In the event of the Grantee’s
Involuntary Termination of Employment during the performance period, the number
of shares of Common Stock equal to the number of Earned Units as of the date of
such Involuntary Termination of Employment will be delivered to the Grantee,
upon the determination of the number of Earned Units after the end of the
performance period, but no later than 90 days following the end of such
performance period. If Grantee’s termination of employment during the
performance period for reasons other than death, Disability or Retirement does
not constitute an Involuntary Termination of Employment, all Units shall be
forfeited.  The Company will not be obligated to pay Grantee any consideration
whatsoever for forfeited Units (whether or not earned).

 

7.             Dividend Equivalents.  Neither dividends nor Dividend Equivalents
will be paid or accrued on unvested Units.

 

8.             Adjustments.  If the number of outstanding shares of Common Stock
is changed as a result of stock dividend, stock split or the like without
additional consideration to the Company, the number of Units subject to this
Award shall be adjusted in accordance with the applicable provisions of the Plan
pertaining to such adjustments.

 

9.             Delivery of Certificate.  Subject to withholding of taxes as
provided in Section 10 below, the Company shall deliver to the Grantee a
certificate representing a number of shares of Common Stock

 

--------------------------------------------------------------------------------


 

equal to the number of Earned Units on which Restrictions have lapsed plus a
cash payment equal to the value of any fractional Earned Unit then credited to
the Grantee’s account, upon the lapse of Restrictions, or at a later date
specified by the Grantee in a Notice of Deferral Election filed with the
Committee within rules established to comply with section 409A of the Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(“Section 409A”) and in conformance with such deferral option forms under the
Notice of Deferral Election provided by the Company.

 

10.           Withholding Taxes.  The Company is entitled to withhold an amount
equal to the Company’s required statutory withholding taxes for the respective
tax jurisdiction attributable to any share of Common Stock or property
deliverable in connection with the Earned Units.  Subject to such limitations as
the Company may establish from time to time, Grantee may satisfy any withholding
obligation in whole or in part by making a cash payment equal to the amount
required to be withheld.

 

11.           Nontransferability.  Grantee may not directly or indirectly, by
operation of law or otherwise, voluntarily or involuntarily, sell, assign,
pledge, encumber, charge or otherwise transfer any of the Units subject to this
Award.

 

12.           Voting and Other Rights.

 

(a)                                  Grantee shall have no rights as a
stockholder of the Company in respect of the Earned Units, including the right
to vote and to receive dividends and other distributions, until delivery of
certificates representing shares of Common Stock in satisfaction of the Earned
Units.

 

(b)                                 The grant of Units does not confer upon
Grantee any right to continue in the employ of the Company or a subsidiary or to
limit or interfere with the right of the Company or a subsidiary, to terminate
Grantee’s employment at any time.

 

(c)                                  The grant of an award under the Plan is a
one-time benefit and does not create any contractual or other right to receive
an award in the future.  Future grants, if any, will be at the sole discretion
of the Company, including, but not limited to, the timing of any grant, the
amount of the award and vesting provisions.

 

(d)                                 The Committee retains the right to reduce
the number of Units subject to this Award at any time prior to payment or
delivery based on the performance of the Grantee.

 

13.           Funding.  No assets or shares of Common Stock shall be segregated
or earmarked by the Company in respect of any Units awarded hereunder.  The
grant of Units hereunder shall not constitute a trust and shall be solely for
the purpose of recording an unsecured contractual obligation of the Company.

 

14.           Definitions.  For purposes of this Agreement, the following words
shall have the meaning provided below:

 

(a)                            Cause.  The term “Cause” shall mean, in the sole
opinion and discretion of the Committee, the Grantee has (i) engaged in a
material breach of the Company’s code of business conduct, (ii) committed an act
of fraud, embezzlement or theft in connection with the Grantee’s duties or in
the course of employment, or (iii) wrongfully disclosed secret processes or
confidential information of the Company or its subsidiaries.

 

(b)                           Competitive Business.  The term “Competitive
Business” means any business activity in which the Company or any subsidiary is
actively engaged at the time the Grantee’s employment terminates.  For these
purposes, entities deemed to be

 

--------------------------------------------------------------------------------


 

engaged in Competitive Business include, by way of example and not limitation,
Abraxis BioScience, Inc., Baxter International Inc., Teva Pharmaceuticals,
Becton, Dickinson and Company, B. Braun Melsungen AG, Cardinal Healthcare Inc.,
Fresenius Medical Care AG, Terumo Medical Corporation, Patheon, Inc., and
Edwards Lifesciences Corporation.

 

(c)                            Date of Termination.  The term “Date of
Termination” means the first day occurring on or after grant of the award under
this Agreement on which the Grantee is not employed by the Company or any
subsidiary, regardless of the reason for the termination of employment; provided
that a termination of employment shall not be deemed to occur by reason of a
transfer of the Grantee between the Company and a subsidiary or between two
subsidiaries; and further provided that the Grantee’s employment shall not be
considered terminated while the Grantee is on a leave of absence from the
Company or a subsidiary approved by the Grantee’s employer.  If, as a result of
a sale or other transaction, the Grantee’s employer ceases to be a subsidiary
(and the Grantee’s employer is or becomes an entity that is separate from the
Company), and the Grantee is not, at the end of the 30-day period following the
transaction, employed by the Company or an entity that is then a subsidiary,
then the occurrence of such transaction shall be treated as the Grantee’s Date
of Termination caused by the Grantee being discharged by the employer.

 

(d)                           Disability.  The term “Disability” means the
Grantee either is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months;  or by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, the Grantee is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Company or a
subsidiary.

 

(e)                            Dividend Equivalent. “Dividend Equivalent” means,
with respect to any shares of Hospira common stock that are to be issued
pursuant to an award at the end of the performance period, an amount equal to
cash dividends that are payable to stockholders of record during the performance
period on a like number of shares of Hospira common stock.

 

(f)                                    Financial Gain.  “Financial Gain” means
the Fair Market Value of the Common Stock on the date the Unit is deemed vested,
multiplied by the number of Units actually distributed pursuant to this
Agreement, reduced by any taxes paid in countries other than the United States,
to the extent that such taxes are not otherwise eligible for refund from the
taxing authorities.

 

(g)                                 Involuntary Termination of Employment. 
“Involuntary Termination of Employment” means the Grantee’s position with the
Company and its affiliates is eliminated due to a reduction in force or other
restructuring or the Grantee’s employment is otherwise terminated for reasons
not related to performance, illegal activity, failure to abide by the Company’s
Code of Conduct, or other good cause as determined by the Committee and is
otherwise considered to be involuntary.

 

--------------------------------------------------------------------------------


 

(h)                                 Retirement.  “Retirement” of the Grantee
means, the occurrence of the Grantee’s Date of Termination on or after the date
that the Grantee reaches the age of 55 and has 10 years of combined service with
the Company or its subsidiaries (or with Abbott Laboratories and its affiliates,
provided that the Grantee transitioned employment from Abbott to the Company in
conjunction with the distribution of the Company’s common stock to the Abbott
shareholders) (as determined by the Committee).

 

15.           Notices.  Any written notice under this Award shall be deemed
given on the date that is two business days after it is sent in writing,
delivered either in hand, by certified mail, return receipt requested, postage
prepaid, or by Federal Express or other recognized delivery service, which
provides proof of delivery, all delivery charges prepaid, and addressed as
follows:

 

To the Company:

 

Hospira, Inc.

 

 

275 N. Field Drive

 

 

Lake Forest, IL 60045

 

 

Attention: Corporate Secretary

 

To the Grantee or his or her representative at the address of the Grantee at the
time appearing in the employment records of the Company, currently as shown in
the attached Notice or

 

At such other address as either party may designate by notice given to the other
in accordance with these provisions.

 

16.           Governing Law.  All questions concerning the construction,
validity and interpretation of this Award shall be governed by and construed
according to the internal law and not the law of conflicts of the State of
Illinois.

 

17.           Amendment.  This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Grantee and the Company without the consent of any other person; provided that
the Committee may amend by the Company as it shall deem necessary and
appropriate in its sole discretion to comply with the requirements of
Section 409A.

 

18.           Plan Documents.  The Plan and the Prospectus for the Hospira, Inc.
2004 Long Term Incentive Plan are available at:

 

http://www.UBS.com/

 

or from:

 

 

Mr. Doug Owens

 

Corporate Compensation, Hospira, Inc.

 

Mail Stop  H1 South, 275 N. Field Drive, Lake Forest, IL  60045

 

phone:  224-212-2962; fax:  224-212-3358; e-mail:  doug.owens@Hospira.com

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

GRANTEE’S INITIALS

 

INITIALS OF HOSPIRA, INC.’S

 

 

General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

2009 — 2011 Total Shareholder Return (TSR) TERM SHEET

 

PERFORMANCE PERIOD:

 

Beginning January 1, 2009, and ending December 31, 2011.

 

 

 

PERFORMANCE GOAL:

 

·

Relative Total Shareholder Return (“RTSR”) compared to peer companies
(identified in Appendix I) is the FY09-11 performance measure. Relative Total
Shareholder Return is defined as the percentile rank of Hospira’s Total
Shareholder Return compared to the Total Shareholder Return of Hospira’s peer
companies over the Performance Period. Total Shareholder Return is the total
rate of return on a share of common stock, reflecting stock price appreciation
plus reinvestment of dividends and the compounding effect of dividends, adjusted
appropriately to reflect stock splits, spin-offs and similar transactions.

 

The Base Price of Hospira’s common stock, and each peer company’s common stock,
is the average of the closing prices for the last 30 trading days before the
start of Performance Period. The average closing price for the last 30 trading
days of FY08 preceding the FY09-11 Performance Period is $     and serves as the
base for relative comparisons over the Performance Period.

 

The payment levels at various percentile rankings against the peer companies are
shown in the following table:

 

HOSPIRA
%Percentile Rank

 

% of Units
Earned

 

 

 

 

 

75th

 

200

%

70th

 

180

%

65th

 

160

%

60th

 

140

%

55th

 

120

%

50th

 

100

%

45th

 

85

%

40th

 

70

%

35th

 

55

%

30th

 

40

%

25th

 

25

%

<25th

 

0

%

 

·  With linear interpolation between percentiles

·  Percentile rank includes HOSPIRA

 

--------------------------------------------------------------------------------


 

Earnout Opportunities During the Performance Period:

 

·                  The Program provides the opportunity for the interim earnout
of up to one-quarter of the Units originally granted both at the end of FY09 and
again at the end of the FY 09-10 period (in this case cumulative TSR for a
two-year period) based upon the individual percentile ranking for these two
distinct measurement periods.  The maximum interim earnout during the
Performance Period is capped at one-quarter of Units originally granted for each
of the two interim measurement periods, even if the interim measurement period’s
performance results are above the 50th percentile.

·                  Any Units earned during the interim measurement periods are
effectively converted to service-based restricted stock units (RSUs) and are
then subject to the Grantee’s continued employment with Hospira until end of the
3-year Performance Period.

·                  The Program also provides the opportunity for the cumulative
earnout of up to 200% of the original Units granted, with the maximum payout
level for the entire Performance Period, at end of the full 3-year Performance
Period, being the greater of (i) the maximum payout level for the entire 3-year
Performance Period or (ii) the total of any Units earned during the interim
measurement periods.

 

The following examples show how the interim measurement feature works:

 

Example 1:

Assumptions:

·                  1,500 Units originally granted

·                  Year 1 performance (FY08) = 25th %ile

·                  Years 1 & 2 (FY08-09) cumulative performance = 55th%ile

·                  Years 1 through 3 (FY08-10) cumulative performance = 50th%ile

 

 

 

Earned

 

Earnout:

 

 

 

·

Year 1: 25thpercentile results = 25% interim earnout level based upon actual
results during the interim measurement period

 

 

 

 

·

25% X (1/4 of original PSU grant of 1,500 Units)

 

 

 

 

·

25% X 375 = 94 Units earned and converted to RSUs

 

94

 

·

Years 1 & 2: 55tht percentile results = 120% earnout level based upon actual
results but earnout is capped at 100% during interim measurement period

 

 

 

 

·

100% X (1/4 of original PSU grant of 1,500 Units)

 

 

 

 

·

100% (1) X 375 = 375 Units earned and converted to RSUs

 

375

 

Cumulative Subtotal of Interim Earnout

 

469

 

 

 

 

 

 

·

Years 1 - 3: 50tht percentile results = 100% earnout level based upon actual
results for full 3-year Performance Period

 

 

 

 

·

100% X 1,500 original PSU grant = 1,500 Units earned

 

 

 

TOTAL

 

1,500

(2)

 

--------------------------------------------------------------------------------

(1)   Interim earnout potential is capped at 100%

(2)  The 469 Units earned over the first two years of the Performance Period are
included in this 1,500 PSU Total, i.e., an additional 1,031 Units are earned for
the full three-year Performance Period results.

 

--------------------------------------------------------------------------------


 

VESTING:

 

Subject to the terms of the Restricted Stock Unit Award Agreement, restrictions
on the restricted stock units earned during the performance period, as
determined above, will lapse on December 31, 2011, if the Grantee is a full-time
active employee of the Company on that date.

 

 

 

 

 

Final determination and distribution of the number of restricted stock units
earned will be made after the actual TSR growth during the performance period
has been certified by Hospira, Inc.’s independent auditor and the Audit
Committee of the Company’s Board of Directors.

 

Example 2:

Assumptions:

·                  1,500 Units originally granted

·                  Year 1 performance = 25th %ile

·                  Years 1& 2 cumulative performance = 100th%ile

·                  Years 1-3 cumulative performance = 10th%ile

 

 

 

Earned

 

Earnout:

 

 

 

·

Year 1:  25thpercentile results = 25% earnout level based upon actual results
during the interim measurement period

 

 

 

 

·

25% X (1/4 of original PSU grant of 1,500 Units)

 

 

 

 

·

25% X 375 = 94 Units earned and converted to RSUs

 

94

 

 

 

 

 

 

 

·

Years 1 & 2:  100thpercentile results = 100% earnout level based upon actual
results during interim measurement period

 

 

 

 

·

100% X (1/4 of original PSU grant of 1,500 Units)

 

 

 

 

·

100% X 375 = 375 Units earned and converted to RSUs

 

375

 

 

 

 

 

1,000

 

Cumulative Subtotal

 

469

 

 

 

 

 

 

·

Years 1-3 :  10thtpercentile results = 0% earnout level based upon actual
results for full 3-year Performance Period

 

 

 

 

·

0% X 1,500 original PSU grant = 0 Units earned

 

 

 

TOTAL

 

469

(2)

 

--------------------------------------------------------------------------------

(2)  Even though the final performance earns a cumulative 0% payout, the Grantee
had an interim earnout of 469 Units for year 1 and years 1&2

 

--------------------------------------------------------------------------------


 

Appendix I

 

Peer Companies for Relative TSR Comparison

 

Ticker

 

Company Name

 

Sector

ABT

 

Abbott Labs

 

Health Care

AGN

 

Allergan Inc.

 

Health Care

ABC

 

AmerisourceBergen Corp.

 

Health Care

AMGN

 

Amgen

 

Health Care

BCR

 

Bard (C.R.) Inc.

 

Health Care

BAX

 

Baxter International Inc.

 

Health Care

BDX

 

Becton Dickinson

 

Health Care

BIIB

 

BIOGEN IDEC Inc.

 

Health Care

BSX

 

Boston Scientific

 

Health Care

BMY

 

Bristol-Myers Squibb

 

Health Care

CAH

 

Cardinal Health Inc.

 

Health Care

CELG

 

Celgene Corp.

 

Health Care

CEPH

 

Cephalon Inc

 

Health Care

COV

 

Covidien Ltd.

 

Health Care

XRAY

 

Dentsply International

 

Health Care

FRX

 

Forest Laboratories

 

Health Care

GENZ

 

Genzyme Corp.

 

Health Care

GILD

 

Gilead Sciences

 

Health Care

HSP

 

Hospira Inc.

 

Health Care

RX

 

IMS Health Inc.

 

Health Care

ISRG

 

Intuitive Surgical Inc.

 

Health Care

JNJ

 

Johnson & Johnson

 

Health Care

KG

 

King Pharmaceuticals

 

Health Care

LIFE

 

Life Technologies Corp.

 

Health Care

LLY

 

Lilly (Eli) & Co.

 

Health Care

MCK

 

McKesson Corp. (New)

 

Health Care

MDT

 

Medtronic Inc.

 

Health Care

MRK

 

Merck & Co.

 

Health Care

MIL

 

Millipore Corp.

 

Health Care

MYL

 

Mylan Inc.

 

Health Care

PDCO

 

Patterson Cos. Inc.

 

Health Care

PKI

 

PerkinElmer

 

Health Care

PFE

 

Pfizer Inc.

 

Health Care

SGP

 

Schering-Plough

 

Health Care

STJ

 

St Jude Medical

 

Health Care

SYK

 

Stryker Corp.

 

Health Care

TMO

 

Thermo Fisher Scientific

 

Health Care

VAR

 

Varian Medical Systems

 

Health Care

WAT

 

Waters Corporation

 

Health Care

WPI

 

Watson Pharmaceuticals

 

Health Care

WYE

 

Wyeth

 

Health Care

ZMH

 

Zimmer Holdings

 

Health Care

 

--------------------------------------------------------------------------------


 

HOSPIRA 2004 LONG-TERM STOCK INCENTIVE PLAN

 

NOTICE OF DEFERRAL ELECTION FORM

 

Subject to the provisions of the Hospira 2004 Long-Term Stock Incentive Plan
(the “Plan”), the Notice of Grant of Award and Award Agreement (“Notice”) and
the Restricted Stock Unit Award Agreement (“Agreement”),  I hereby elect to
defer the receipt of the Earned Units, that would otherwise be issued as
specified in the Agreement,  in accordance with the election below (“Election”).
All capitalized terms are as defined herein or as defined in the Plan, the
Notice or the Agreement.

 

I.              DISTRIBUTION COMMENCEMENT DATE

 

I hereby acknowledge and agree that the distribution of my Earned Units shall
begin after the end of the performance period identified in the Agreement
(“Performance Period”) but no later than 90 days following the end of such
Performance Period (“Distribution Commencement Date”).

 

II.            EARNED UNITS DEFERRAL

 

Pursuant to Section 9 of the Agreement, I hereby elect to defer the receipt of
          % of the Earned Units (“Deferred Units”).

 

III.           DISTRIBUTION METHOD

 

The Deferred Units shall be distributed in accordance with the deferred
distribution date (“Deferred Distribution Date”) as follows:

 

(   )          On the January 1 that next follows the date that is
                 (not to exceed 10 years) year(s) after the Distribution
Commencement Date.

 

(   )          In annual installments for [          ] year(s) (not to exceed 10
years) beginning on the Distribution Commencement Date and each anniversary
thereof.

 

Notwithstanding the foregoing, I understand that, distribution of the Earned
Units in connection with my death, Involuntary Termination of Employment,
Disability, Retirement or upon a Change in Control during the Performance Period
shall be made in accordance with the applicable provisions of the Agreement.

 

ALL DISTRIBUTIONS WILL BE IN THE FORM OF COMPANY STOCK (any fractional shares
and Dividend Equivalents, if any, will be paid in cash).

 

--------------------------------------------------------------------------------


 

IV.           EFFECTIVE DATE AND DEFERRAL CHANGES

 

This Election shall first become effective as of the date submitted to the
Company and shall remain in effect for all subsequent years until modified or
revoked by filing a new Election form.

 

I understand that the deferral specified above may be changed only by an
election completed and filed with the secretary of the Company at least 12
months prior to my Distribution Commencement Date, which will delay commencement
of my distribution by 5 years.  Any change to my distribution method will be
void if my Distribution Commencement Date actually occurs within 12 months after
the date my change is filed with the Company.

 

Name:

 

 

 

(Please Print)

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------